808 F.2d 36
UNITED STATES of America, Appellee,v.Cheryl K. HAO, a.k.a. Kookie Hao, Appellant.
No. 86-5111.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 9, 1986.Decided Jan. 9, 1987.Rehearing Denied Feb. 17, 1987.

Appeal from the United States District Court for the District of Minnesota;  Edward J. Devitt, Judge.


1
Jack Nordby, Minneapolis, Minn., for appellant.


2
Paul Murphy, Asst. U.S. Atty., Minneapolis, Minn., for appellee.


3
Before McMILLIAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and CONMY,* District Judge.


4
CONMY, District Judge.


5
Cheryl Hao appeals her conviction for mail and wire fraud and interstate transportation of stolen property.  Hao challenges the sufficiency of the evidence against her.


6
When considering an appeal from a jury conviction, we must view the evidence which was before the jury in the light most favorable to the government, and give the government the benefit of all reasonable inferences that can logically be drawn.  We must overturn the jury's verdict only if the evidence so viewed is such that a reasonable-minded jury must have entertained a reasonable doubt as to the government's proof of one of the essential elements of the offense.   United States v. Noibi, 780 F.2d 1419, 1421 (8th Cir.1986).


7
We have thoroughly reviewed the record in this case and find that the evidence was sufficient to support the jury's verdict.  Accordingly, we affirm the judgment of conviction.



*
 The Honorable Patrick A. Conmy, Chief Judge, United States District Court for the District of North Dakota, sitting by designation